United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3382
                      ___________________________

                              Charles A. Winston

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Theaster Petty, Kitchen Supervisor, East Arkansas Regional Unit, ADC; Lahan
 Ester, Disciplinary Hearing Officer, East Arkansas Regional Unit, ADC; Greg
Harmon, Warden, East Arkansas Regional Unit, ADC; James Gibon, Disciplinary
 Hearing Administrator, ADC; Larry D. May, Chief Deputy Director, ADC; Ray
                             Hobbs, Director, ADC

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                           Submitted: June 20, 2014
                            Filed: June 23, 2014
                               [Unpublished]
                               ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Arkansas inmate Charles Winston appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action against Theaster Petty, a kitchen supervisor with the Arkansas
Department of Correction (ADC), and various other ADC employees. After careful
review, we conclude that Winston’s retaliatory discipline claim failed as a matter of
law because Petty’s disciplinary report provides some evidence that Winston actually
violated prison rules. Cf. Hartsfield v. Nichols, 511 F.3d 826, 831 (8th Cir. 2008)
(report from correctional officer, even if disputed by inmate and supported by no other
evidence, legally suffices as some evidence upon which to base prison disciplinary
violation, if violation is found by impartial decisionmaker). We also conclude that
Winston cannot create a genuine issue of material fact as to his hearing officer’s
impartiality based only on the allegation that Winston had previously filed grievances
against the hearing officer. See Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115,
1119 (8th Cir. 2007) (in case of retaliatory discipline, merely alleging that act was
retaliatory is insufficient).

      We thus affirm. See 8th Cir. R. 47B. We also deny Winston’s pending motion
for appointment of counsel.
                      ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-